     Case 2:19-cv-02019-KJM-EFB Document 60 Filed 03/30/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   HARRISON POLLAK, State Bar No. 200879
     Supervising Deputy Attorney General
 3   JOSHUA R. PURTLE, State Bar No. 298215
     Deputy Attorney General
 4    1515 Clay Street, 20th Floor
      P.O. Box 70550
 5    Oakland, CA 94612-0550
      Telephone: (510) 879-0098
 6    Fax: (510) 622-2270
      E-mail: Joshua.Purtle@doj.ca.gov
 7   Attorneys for Xavier Becerra, in his Official
     Capacity as Attorney General of the State of
 8   California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   CALIFORNIA CHAMBER OF
     COMMERCE,
15                                                        2:19-CV-02019-KJM-EFB
                                             Plaintiff,
16                                                        DEFENDANT ATTORNEY GENERAL
                    v.                                    XAVIER BECERRA’S NOTICE OF
17                                                        MOTION AND MOTION TO DISMISS
                                                          FIRST AMENDED COMPLAINT
18   XAVIER BECERRA, IN HIS OFFICIAL
     CAPACITY AS ATTORNEY GENERAL                     Date:              May 15, 2020
19   OF THE STATE OF CALIFORNIA,                      Time:              10:00 am
                                                      Courtroom:         3 (15th Floor)
20                                         Defendant; Judge:             Hon. Kimberly J. Mueller
                                                      Trial Date:        None
21   and                                              Action Filed:      October 7, 2019

22   COUNCIL FOR EDUCATION AND
     RESEARCH ON TOXICS,
23
                               Defendant-Intervenor.
24

25

26
27

28

             Xavier Becerra’s Notice of Motion and Motion to Dismiss Amended Complaint (2:19-CV-02019-KJM-EFB)
     Case 2:19-cv-02019-KJM-EFB Document 60 Filed 03/30/20 Page 2 of 2

 1         TO THE COURT, THE PARTIES, AND COUNSEL OF RECORD:

 2         PLEASE TAKE NOTICE THAT on May 15, 2020, at 10:00 am, or as soon thereafter as

 3   the matter may be heard, before the Honorable Kimberly J. Mueller in Courtroom 3 of the United

 4   States District Court for the Eastern District of California, located at 501 I Street, Sacramento,

 5   California, Defendant Xavier Becerra, Attorney General of the State of California, will move this

 6   Court to dismiss Plaintiff California Chamber of Commerce’s First Amended Complaint pursuant

 7   to Fed. R. Civ. P. 12(b)(6); Brillhart v. Excess Insurance Co., 316 U.S. 491 (1942); and Colorado

 8   River Water Conservation District v. United States, 424 U.S. 800 (1976). The motion to dismiss

 9   is made on the grounds that (1) Count II of the Amended Complaint fails to state a claim under 42

10   U.S.C. § 1983; (2) the Court should dismiss Count I for the reasons stated in its March 3, 2020

11   Order; and (3) dismissal of Counts I and II is warranted under the Colorado River doctrine.

12         Counsel for Defendant Xavier Becerra hereby certify that on March 25, 2020, they met and

13   conferred with counsel for Plaintiff California Chamber of Commerce regarding the relief

14   requested in this motion. Counsel discussed the substance of the motion but were not able to

15   negotiate a resolution of the legal issues raised in the motion.

16         This motion is based on this Notice of Motion and Motion, the accompanying

17   Memorandum of Points and Authorities, and the papers and pleadings on file in this action, and

18   upon such matters as may be presented to the Court at the time of the hearing.

19

20   Dated: March 30, 2020                                  Respectfully submitted,
21                                                          XAVIER BECERRA
                                                            Attorney General of California
22                                                          HARRISON POLLAK
                                                            Supervising Deputy Attorney General
23
                                                            /s/ Joshua R. Purtle
24                                                          JOSHUA R. PURTLE
                                                            Deputy Attorney General
25                                                          Attorneys for Xavier Becerra, in his Official
                                                            Capacity as Attorney General of the State
26                                                          of California
27   SD2019300528
28
                                                        1
            Xavier Becerra’s Notice of Motion and Motion to Dismiss Amended Complaint (2:19-CV-02019-KJM-EFB)
